There is no evidence in this record that the respondent’s determination was illegal, arbitrary, or an abuse of discretion (see Matter of Fairway Manor, Inc. v Bertinelli, 81 AD3d 821, 823 [2011]; Matter of Commercial Real Asset Mgt. Inc. v Kessler, 38 AD3d 542, 543 [2007]). The petitioners failed to demonstrate a material change of circumstances since the time of the initial approval of the plat or submit new evidence which would warrant modification of the subdivision plat approved in 1995 (Matter of 1066 Land Corp. v Planning Bd. of Town of Austerlitz, 218 AD2d 887, 887 [1995]; Matter of Marx v Planning Bd. of Vil. of Mill Neck, 185 AD2d 348, 349 [1992]).
The petitioners’ remaining contentions are without merit.
Accordingly, the Supreme Court properly denied the petition *1029and dismissed the proceeding. Leventhal, J.E, Hall, Austin and Miller, JJ., concur.